
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 836
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 14, 2011
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To rescind the unobligated funding for the
		  Emergency Mortgage Relief Program and to terminate the
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Mortgage Relief Program
			 Termination Act.
		2.Rescission of
			 funding for Emergency Mortgage Relief ProgramEffective on the date of the enactment of
			 this Act, there are rescinded and permanently canceled all unobligated balances
			 remaining available as of such date of enactment of the amounts made available
			 by section 1496(a) of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (Public Law 111–203; 124 Stat. 2207;
			 12 U.S.C.
			 2706 note). All such unobligated balances so rescinded and
			 permanently canceled shall be retained in the general fund of the Treasury for
			 reducing the debt of the Federal Government.
		3.Termination of
			 Emergency Mortgage Relief Program
			(a)RepealTitle I of the Emergency Housing Act of
			 1975 (12 U.S.C. 2701
			 et seq.), as amended by section 1496(b) of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, is hereby repealed.
			(b)Treatment of
			 remaining fundsNotwithstanding the repeal under subsection (a)
			 of this section, any amounts made available under the provision specified in
			 section 2 of this Act and obligated before the date of the enactment of this
			 Act shall continue to be governed by the provisions of law specified in
			 subsection (a) of this section, as in effect immediately before such
			 repeal.
			(c)TerminationUpon
			 the completion of outlays to liquidate all amounts referred to in subsection
			 (b) of this section and the completion of all activities with respect to such
			 amounts under the provisions of law specified in subsection (a) of this
			 section, the Secretary of Housing and Urban Development shall terminate the
			 Emergency Mortgage Relief Program authorized under the provisions specified in
			 subsection (a).
			(d)Study of use of
			 program by members of the Armed Forces, veterans, Gold Star recipients, and
			 members and veterans with service-connected disabilities and their
			 families
				(1)StudyThe Secretary of Housing and Urban
			 Development shall conduct a study to determine the extent of usage of the
			 Emergency Mortgage Relief Program authorized under the provisions specified in
			 subsection (a) by, and the impact of such program on, covered
			 homeowners.
				(2)ReportNot later than the expiration of the 90-day
			 period beginning on the date of the enactment of this Act, the Secretary shall
			 submit to the Congress a report setting forth the results of the study under
			 paragraph (1) and identifying best practices, with respect to covered
			 homeowners, that could be applied to the Emergency Mortgage Relief
			 Program.
				(3)Covered
			 homeownerFor purposes of this subsection, the term
			 covered homeowner means a homeowner who is—
					(A)a member of the
			 Armed Forces of the United States on active duty or the spouse or parent of
			 such a member;
					(B)a veteran, as such term is defined in
			 section
			 101 of title 38, United States Code;
					(C)eligible to
			 receive a Gold Star lapel pin under
			 section
			 1126 of title 10, United States Code, as a widow, parent, or
			 next of kin of a member of the Armed Forces person who died in a manner
			 described in subsection (a) of such section; or
					(D)such members and veterans of the Armed
			 Forces who have service-connected injuries, and survivors and dependents of
			 such members and veterans of the Armed Forces with such
			 injuries.
					
	
		
			Passed the House of
			 Representatives March 11, 2011.
			Karen L. Haas,
			Clerk.
		
	
